Title: To Alexander Hamilton from Michael Gunkle, 7 October 1799
From: Gunkle, Michael
To: Hamilton, Alexander


          
            Sir,
            Philadelphia, October 7th. 1799.
          
          Being Contractor to supply the Troops in the State of Pennsylvania for the present year, I beg leave to inform you, that it is always necessary to purchase at least one month’s Meat and Flour in advance, a circumstance which would work very injuriously to me were the Troops to be marched out of the State without due notice. I have to request therefore that you will be so good as to give me such information on this subject as may be proper and will enable me, to square my purchases with your intentions.
          I have the honor to be, with the greatest respect, Sir, Your most obedt. Servant,
          
            Mich Gunkle
          
          Major General Alexander Hamilton.
        